Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A (claims 17-23) in the reply filed on 1/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 17 and 22-23 are objected to because of the following informalities:  
The preamble of claim 17 recites “removal of organific and/or inorganic contamination” but should read “removal of organic and/or inorganic contamination.”
Claims 22-23 recite “anyhydrous” but should read “anhydrous.”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the cation."  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for multivalent cations. Terminology should be consistent throughout the claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites that the anhydrous fluid is in a cooled state as a solid. However, claim 17 clearly states the product comprises an anhydrous fluid. As a solid is not a fluid, claim 23 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneib et al. (US 2013/0256235 in IDS) in view of Batty et al. (US 5,717,023).
Regarding claim 17, Kneib teaches a product for dosing contaminated water that functions as a flocculant, the product comprises a powdered water soluble polysaccharide, such as Xanthan, and a powdered multivalent/aluminum cation ([0015]-[0021]). 
It is noted that Kneib does not detail the exact effect of adding the two powders to an aqueous fluid would have on one another and therefore does not explicitly state the polysaccharide and multivalent cations would cause cross linking. However, one skilled in the art would expect the same results from the same type reagents being added. As such, one skilled in the art would have found that the cross linking is an inherent effect of the same polysaccharide being dissolved in an aqueous fluid with multivalent cations being present (see Applicant’s specification Page 3 detailing such an effect for the cross-linking polysaccharides with cations is well known).
Kneib teaches that the flocculation product is a powder and does not teach the powder being dispersed in an anhydrous fluid, such as oils or an alcohol. Batty teaches that in supplying a flocculant powder or solids that can acquire gel characteristics (gel 
Regarding claim 18, Kneib teaches that the multivalent cation is aluminum ([0015]).
Regarding claim 19, Kneib teaches that the polysaccharide is Xanthan ([0017]).
Regarding claim 20, it is submitted that the dissolution speeds are based on the type of polysaccharide and type of cation. As Kneib teaches the same types of polysaccharides (Xanthan Guar) and multivalent cations (aluminum), one would expect the same or similar dissolution rates for the respective components even if not explicitly stated. As such, one skilled in the art would expect a faster speed of dissolution for the polysaccharides than the multivalent cations, or it would have been obvious to choose from the list of polysaccharides and multivalent cations in Kneib in order to achieve such an effect.
Regarding claim 21, Kneib fails to teach a viscosifying substance being added as part of the product. Batty teaches that flocculants and viscosifying agents can be added together in the anhydrous fluid/solid dispersion thereby allowing for thickening of the aqueous liquid (abstract and C2/L32-37). As such, one skilled in the art would have found it obvious to provide a viscosifying substance with the modified Kneib product in order to thicken the aqueous fluid and aid in treatment. 
Regarding claims 22-23, Batty teaches that the anhydrous fluid product is solidified by cooling the fluid past its melting point of 30-120 C in order to form a solid substrate (C4/L50-65). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777